EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with William D. Schmidt on April 7, 2021.

The application has been amended as follows: 

Claim 1 has been amended as follows:
1.	A method of making an electron beam irradiated osteoinductive implant, the method comprising: providing an osteoinductive implant formed without a carrier and without glycerol, exposing the osteoinductive implant containing demineralized bone matrix (DBM) fibers to electron beam radiation at a dose of from about 10 kilograys to 100 kilograys for a period of time to reduce microorganisms in the osteoinductive implant and to obtain the electron beam irradiated osteoinductive implant, wherein the electron beam irradiated osteoinductive implant at least about 80% of its osteoinductive properties and contains dry DBM fibers having a length from about 1 to about 70 micrometers.

Claim 2 has been cancelled.

Claim 4 has been amended as follows:
4.	A method of claim [[2]]1, wherein the osteoinductive properties of the irradiated osteoinductive implant are measured up to 6, 12, 18, 24, 32 or 36 months after storage at room temperature in a moisture barrier packaging.

Claims 15-20 have been cancelled.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
It is known in the art to decrease the level, or eliminate bacteria/fungi/viruses from bone graft composition comprising demineralized bone matrix (DBM) by electron beam irradiation of a dose ranging from 12 kGY to 34 kGY which falls within the claimed dose range – this is taught in paragraph [0067] of Connor (US 2007/0248575), last cited in the Office Action mailed March 25, 2020.  However, the art, in particular McKay (US 2011/0182963) (last cited in the Office Action mailed March 25, 2020) and Schallenberger (US 2017/0000624) (last cited in the Office Action mailed 10/6/20), do not meet the limitations regarding the osteoinductive implant as recited in claim 1 (formed without a carrier and without glycerol while containing dry DBM fibers having a length from about 1 to about 70 micrometers).

The fibers of McKay are disclosed as having a length of about 1 cm to about 3 cm (page 2, paragraph [0007]) which is significantly greater than the claimed DBM fibers length of from about 1 to about 70 micrometers.  Since the length of the fibers is disclosed in McKay as being advantageous to form their osteoimplant (page 1, paragraph [0007]), then there would not have been reason to alter the length of the fibers of McKay by a significant extent to the claimed range.  Therefore, McKay fails to teach the claimed invention since it does not teach the claimed limitation that the osteoimplant contains dry DBM fibers having a length from about 1 to about 70 micrometers.


Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUSAN EMILY FERNANDEZ whose telephone number is (571)272-3444.  The examiner can normally be reached on 10:30am - 7pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Renee Claytor can be reached on 571-272-8394.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






Sef
/SUSAN E. FERNANDEZ/Examiner, Art Unit 1651                                                  

/DAVID W BERKE-SCHLESSEL/Primary Examiner, Art Unit 1651